DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 26 June 2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christmann et al. (DE 102008028866) in view of Shundo et al. (US 9,567,070).
- Regarding Claim 1. Christmann discloses a rotor blade control system (fig. 5 and 10) comprising: 
a hub assembly (fig. 10; 5/10/20/30) pivotally attached to a rotor blade (fig. 10 illustrates the assembly attached to a rotor blade); 
a mast (fig. 5 illustrates the mast) attached to the hub assembly (illustrated by fig. 10); 
a swashplate assembly (20) engaged with the mast (fig. 5 illustrates the assembly engaged with the mast), the swashplate assembly (20) comprising: 
a rotating ring (inherently present); 
a non-rotating ring (inherently present); and 
a base (10) spaced apart from the non-rotating ring (fig. 5 and 10 illustrate the spacing); and 
a swashplate actuation mechanism (30) pivotally coupled with the non-rotating ring at a plurality of coupling locations for moving the non-rotating ring (fig. 5 illustrates the coupling locations between the actuation mechanism and the non-rotating ring) and pivotally coupled with the base (10) at a plurality of base locations (fig. 5 illustrates the coupling locations), the swashplate actuation mechanism (30) comprises a plurality of substantially triangular dual actuator assemblies (fig. 5 illustrates the substantially triangular dual actuator assemblies of 31/32, 33/34, and 35/36) that are independently and concurrently operable to move the respective coupling 
wherein the swashplate actuation mechanism (30) is configured to move the swashplate assembly (20) about a longitudinal axis (55/56) and a lateral axis (53/54) in response to a cyclic input (“cyclic pitch adjustment” page 8); 
wherein the swashplate actuation mechanism (30) is configured to move the swashplate assembly (20) along the mast (51) in response to a collective input (“collective pitch adjustment” page 8). Christmann does not disclose a gimbal ring disposed between the rotating ring and the mast.
However, Shundo discloses a similar rotor blade control system (fig. 3a) wherein a gimbal ring (“gimbal which is locked to and rotates with the rotor mast” column 5 line 62) is disposed between the rotating ring (215) and the mast (201). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assembly of Christmann to incorporate the gimbal ring of Shundo to ensure the connection between the mast and rotating ring is allowed degrees of freedom as necessary for the functioning of the rotor mast and swashplate connection.
- Regarding Claim 2. Christmann as modified discloses the rotor blade control system of claim 1, wherein the first actuator element (31) and the second actuator element (32) are independently and concurrently operable to move the coupling location (21/22) of the non-rotating ring (“elongating actuators” page 4, “redundant system for operating a swashplate” page 3; the redundant system allows for independent use of the actuators if concurrent use is not available due to an actuator failure).
- Regarding Claim 3. Christmann as modified discloses the rotor blade control system of claim 2, wherein the first actuator element (31) and the second actuator element (32) each comprise a primary actuating device configured to extend and/or withdraw a movable rod from an actuator body (“movable part is braked with respect to the base part” page 4).

- Regarding Claim 5. Christmann as modified discloses the rotor blade control system of claim 2, wherein the first and the second actuator elements (31/32) being independently operable to extend and/or withdraw a first and second movable rod from a first and second actuator body, respectively, the first and second movable rods meet at the coupling location (21/22) to define the apex of the substantially triangular dual actuator assembly (fig. 1 and 5 illustrate the shape of the dual actuator assembly).
- Regarding Claim 6. Christmann as modified discloses the rotor blade control system of claim 1, wherein the first and second actuator elements (31/32) comprise at least one of the following: a linear actuator, an electric actuator, electromechanical rotary actuator (“electric motor…linear actuator…rotary actuator” page 4).
- Regarding Claim 9. Christmann as modified discloses the rotor blade control system of claim 1, wherein the plurality of substantially triangular dual actuator assemblies (31/32, 33/34, 35/36) is pivotally coupled with the non-rotating ring at three coupling locations (21/22, 23/24, 25/26) arranged in a triangular pattern (fig. 5 illustrates the triangular pattern) and pivotally coupled with the base (10) at six base locations (11-16) arranged in a hexagon pattern (“hexapod arrangement” page 7).
- Regarding Claim 10. Christmann as modified discloses the rotor blade control system of claim 9, wherein the three coupling locations (21/22, 23/24, 25/26) each comprises a common coupling location (“common mounting area” page 5).
- Regarding Claim 11. Christmann as modified discloses the rotor blade control system of claim 9, wherein each of the coupling locations includes at least two pivot joints (fig. 5 illustrates two pivot joints at each coupling location).
- Regarding Claim 12. Christmann as modified discloses the rotor blade control system of claim 1, wherein the swashplate actuation mechanism (30) further comprises a position sensor (71-76; “position sensor” page 8) associated with each of the first actuator element (31) and the second actuator element (32), the position sensor (71-76) configured for measuring a position of the respective first actuator 
- Regarding Claim 13. Christmann as modified discloses the rotor blade control system according to claim 1, further comprising: 
a pilot control assembly (inherently present for control of the rotorcraft) configured to receive commands from a pilot (inherently present to control the rotorcraft); and 
a flight control computer (100, “central controller” page 10) in electrical communication with the swashplate actuation mechanism (30) and the pilot control assembly (“collective pitch adjustment” “cyclic pitch adjustment” page 8), the flight control computer (100) configured to make a command to at least one of the substantially triangular dual actuator assemblies (31/32, “collective pitch adjustment” page 8) to move the swashplate assembly (20) along at least one of a longitudinal axis (55), a lateral axis (53), and a mast axis (51).
- Regarding Claim 14. Christmann as modified discloses the rotor blade control system according to claim 13, wherein the flight control computer (100) comprises a fly-by-wire flight control system (“electromechanical actuation” page 3, a system which uses electrical signals to control the rotor components is equivalent to a fly-by-wire flight control system) in electrical communication with the pilot control assembly (“collective pitch adjustment” “cyclic pitch adjustment” page 8).
- Regarding Claim 15. Christmann as modified discloses the rotor blade control system according to claim 13, further comprising the flight control computer (100) configured to: 
identify a failure associated with at least one (“error occurred” page 9) of the first actuator element (31) and the second actuator element (32) in a substantially triangular dual actuator assembly (31/32); 
disengage the actuator element associated with the failure (“release device” page 9, “convert to a free-running actuator” page 9); and 
determine a modified command signal to an at least one functioning actuator element (31, “compensation” page 9), the modified command signal configured such that the at least one functioning actuator element (31) assumes full functional responsibility for the substantially triangular dual actuator assembly (31/32; “function is then analogous to the one in 3” page 9).

identify a failure associated with a primary actuating device of a first actuator element (31) or a second actuator element (32, “error occurred” page 9); 
disengage the primary actuating device associated with the failure (“free-running actuator” page 9); and 
engage a secondary actuating device in the first actuator or the second actuator element associated with the failure such that the secondary actuating device assumes full functional responsibility for moving the first actuator element or the second actuator element associated with the failure (“function analogous to the one in 3” page 9).
- Regarding Claim 17. Christmann discloses a method of controlling a plurality of rotor blades (fig. 10), the plurality of rotor blades rotatably connected to a hub assembly (5/10/20/30) attached to a mast (fig. 5 illustrates the mast), the method comprising: 
providing a swashplate assembly (20) engaged with the mast (illustrated by fig. 5), the swashplate assembly (20) comprising: 
a rotating ring (inherently present); 
a non-rotating ring (inherently present); and 
a swashplate actuation mechanism (30) pivotally coupled with the non-rotating ring at a plurality of coupling locations for moving the non-rotating ring (fig. 5 illustrates the coupling locations between the actuation mechanism and the non-rotating ring) and pivotally coupled with the base (10) at a plurality of base locations (fig. 5 illustrates the coupling locations), the swashplate actuation mechanism (30) comprises a plurality of substantially triangular dual actuator assemblies (fig. 5 illustrates the substantially triangular dual actuator assemblies of 31/32, 33/34, and 35/36) that are independently and concurrently operable to move the respective coupling location so as to impart movement on the non-rotating ring (, each of the substantially triangular dual actuator assemblies (31/32, 33/34, and 35/36) comprises a first actuator element (31) and a second actuator element (32) that are secured at a coupling location (21/22, fig. 1) that defines an 
actuating the swashplate actuation mechanism (30) with a command from a flight control computer (100) to the first actuator element (31) and the second actuator element (32) in each of the plurality of substantially triangular dual actuator assemblies so as to move the swashplate assembly (20) along at least one of a longitudinal axis (55/56) a lateral axis (53/54) and a mast axis (“cyclic pitch adjustment” “collective pitch adjustment” page 8). Christmann does not disclose a gimbal ring disposed between the rotating ring and the mast.
However, Shundo discloses a similar rotor blade control system (fig. 3a) wherein a gimbal ring (“gimbal which is locked to and rotates with the rotor mast” column 5 line 62) is disposed between the rotating ring (215) and the mast (201). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the assembly of Christmann to incorporate the gimbal ring of Shundo to ensure the connection between the mast and rotating ring is allowed degrees of freedom as necessary for the functioning of the rotor mast and swashplate connection.
- Regarding Claim 18. Christmann as modified discloses the method according to claim 17, wherein the flight control computer (100) comprises a fly-by-wire flight control system (“electromechanical actuation” page 3, a system which uses electrical signals to control the rotor components is equivalent to a fly-by-wire flight control system) in electrical communication with the pilot control assembly (“collective pitch adjustment” “cyclic pitch adjustment” page 8).
- Regarding Claim 19. Christmann as modified discloses the method according to claim 17, further comprising: 
identify a failure associated with at least one (“error occurred” page 9) of the first actuator element (31) and the second actuator element (32) in a substantially triangular dual actuator assembly (31/32); 
disengage the actuator element associated with the failure (“release device” page 9, “convert to a free-running actuator” page 9); and 

- Regarding Claim 20. The method according to claim 17, further comprising: 
identify a failure associated with a primary actuating device of a first actuator element (31) or a second actuator element (32, “error occurred” page 9); 
disengage the primary actuating device associated with the failure (“free-running actuator” page 9); and 
engage a secondary actuating device in the first actuator or the second actuator element associated with the failure such that the secondary actuating device assumes full functional responsibility for moving the first actuator element or the second actuator element associated with the failure (“function analogous to the one in 3” page 9).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Christmann as modified in further view of Obviousness.
- Regarding Claim 7. Christmann as modified discloses the rotor blade control system of claim 1, with the base (10).  Christmann as modified does not disclose the base comprising an upper surface facing on a gearbox.
However, the examiner contends that it would be an obvious matter of design choice for the base to be any portion of the rotorcraft which is stationary, to include the gearbox, as the location of the gearbox with proximity to the rotor mast would make an upper surface facing on a gearbox an obvious mounting location for the base.
- Regarding Claim 8. Christmann as modified discloses the rotor blade control system of claim 1, with the base.  Christmann does not discloses the base comprising a side surface on a gearbox.
However, the examiner contends that it would be an obvious matter of design choice for the base to be any portion of the rotorcraft which is stationary, to include the gearbox, as the location of the 
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644                                                                                                                                                                                                        8 November 2021